LOCKWOOD, C. J.
Counsel herein have stipulated that the judgment in this case should be determined by the opinion of the court in cause No. 2634, J. H. Moeur, as Receiver of the Bank of Phoenix, and T. M. Caldwell, Appellants, v. Farm Builders Corporation, The Anchor Trust Company of Wichita, a Corporation, Maricopa Farms Company, a Corporation, and Central Finance Corporation, Appellees, ante, p. 130, 274 Pac. 1043. The judgment of the trial court is therefore affirmed.
MoALISTER and ROSS, JJ., concur.